                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

Aaron E. Young,

       Petitioner,

               v.                                             Case No. 1:15cv637

Warden, North Central
Correctional Institution,                                     Judge Michael R. Barrett

       Respondent.

                                             ORDER

       This matter is before the Court on the Report and Recommendation (“R&R”) filed by the

Magistrate Judge on October 22, 2018 (Doc. 54).

       Proper notice has been given to the parties under 28 U.S.C. ' 636(b)(1)(C), including

notice that the parties would waive further appeal if they failed to file objections to the Report

and Recommendation in a timely manner. United States v. Walters, 638 F.2d 947 (6th Cir.

1981). No objections to the Magistrate Judge=s R&R (Doc. 54) have been filed.

       Accordingly, it is ORDERED that the R&R (Doc. 54) of the Magistrate Judge is hereby

ADOPTED. Consistent with the recommendation by the Magistrate Judge, Petitioner's

Motion for Relief from Judgment (Doc. 53) is GRANTED and this case is reinstated as pending

on Objections to the Magistrate Judge’s Reports and Recommendations (Docs. 31, 36, 41, 42,

44).

       IT IS SO ORDERED.

                                                         s/Michael R. Barrett
                                                      Michael R. Barrett, Judge
                                                      United States District Court


                                                 1
